Title: To John Adams from James Warren, 4 September 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston Sept. 4th. 1777
     
     I thank you for yours of the 12th. and 18th August which came safe to hand. I am much Gratified by seeing some Account of your plans, and Operations Abroad. Your good Lady Obliged me with A Sight of A Letter of A similar kind She received from you some time since. I think on the whole they are as well as we could Expect, and perhaps in A better way than our Enemies ever had An Idea of. I shall soon forward the Inclosed to the Foot of the Hill as directed. Schuyler’s Letters at the same time they discover Marks of Timidity unworthy A General, Exhibit A Spirit of rancour, partiality and Malevolence to this state Unworthy A Commissary or quarter Master, which Station he is said to be qualified for. His Representations are Extreemly Injurious, and I hope we are not to suffer for his Negligence &c. The Change in that department has given great Satisfaction here and with the Enquiry Ordered to be made, has again Engaged the Confidence of the People. I hope every one will have his deserts. It is at least time to Check the Insolence of any Officer that shall dare to make any State the Object of his Malice, and Indecent reflections.
     Burgoin is indeed treading dangerous Ground. I Expect to hear of his makeing A Sudden retreat to save him and his Army. We have Exerted ourselves and sent A fine reinforcement who I hope are all up before this time. A very pretty Body of Militia had as I am Informed marched to Connecticut River in their way to the Army and were turned back by some Generals Aid de Camp because they would not Engage to stay 3 months. These were voluntiers and consisted of about 1200, but I will know more of the history of this matter.
     I Congratulate you on the Success of our Arms at the Northward and Westward, very pretty Affairs indeed, and to be done by the poor despised Militia too will give singular pleasure to some people. We have just heard of Sullivans bringing of a number of prisoners from Staten Island, tho’ not without some Loss.
     We also hear that you have found Howe. I Congratulate you also in being freed from Conjecture on that head. I hope our Army will give A good Account of him. He seems to have a great Fancy for a Trip to Philadelphia. Is it to shew his respects to Congress, or does Administration suppose that the possession of that City will be the Conquest of America. It is certainly a favourite plan. Our Committee sets on A Constitution of Goverment this day. The Court Meets next Week. Our Navy Board is met. How shall I Attend these several departments. We have no News. Some valuable prizes have Arrived, perticularly A Ship with 1600 hoghds. salt &c. from Liverpool. It Appears by all her Letters that they Expect the British Troops were in possession of Philadelphia at that time (June). This shews to me Howes destination, if we had no other Evidence. I shall trouble you again soon. In the mean time Bid you Adeiu and am Yours Sincerely.
     The State of our Currency is in A wretched Situation and requires the most Capital Attention. Taxation grows more popular here, and I beleive the Assembly will risque a Tax of 3 if not 400,000£. I shall write you hereafter on the subject of Oeconomy, and how difficult it is to practice it.
     The disposition of the vacant Lands, I have no doubt may be made to furnish Ample resources, but I have some Apprehensions of the distant Consequences if Foreigners gain large and Extensive Grants and make settlements. However I dare say you will Consider this matter and its Consequences.
    